Citation Nr: 0937260	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-26 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include depression and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In pertinent part, this rating 
decision denied service connection for depression.  The 
Veteran's disagreement with this denial of service connection 
led to this appeal.

The appeal was remanded by the Board in May 2009 in order for 
the Veteran to be scheduled for a BVA hearing.  The Veteran 
testified before the Board at the RO in June 2009.  At the 
time of the June 2009 hearing, the Veteran indicated that she 
believed that the issue on appeal included a claim for 
service connection for PTSD.  

Review of the record reveals that the Veteran has asserted 
PTSD due to personal assault in service, but has not formally 
filed for service connection for this psychiatric disability.  
Although only a claim for service connection for depression 
has been previously developed, as the appeal is remanded, the 
claim for service connection for PTSD, to include on the 
basis of personal assault, is considered to be part of the 
claim is appellate status.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Below, the Board requests development to be 
completed regarding this aspect of the claim.


REMAND

Prior to adjudication of the claim upon the merits, the Board 
finds that additional development is required.  See 38 C.F.R. 
§ 19.9.

Review of the service treatment records of file reveals that 
the Veteran was treated for psychiatric symptoms.  No 
psychiatric disability was found at the time of entrance into 
service, and thus, the Veteran is presumed to have been in 
sound condition upon entry into service.  See 38 C.F.R. 
§ 3.304(b).  A November 1976 service treatment record 
documents that the Veteran sought medication for "nerves."  
The diagnosis was situational anxiety.  Additional treatment 
records document treatment for psychiatric treatment. The 
Veteran reported a history of nervous trouble on the April 
1979 Report of Medical History completed at the time of 
discharge and marked by "yes" and "no" to whether she had 
a history of depression or excessive worry.  The clinician 
adding notes to this record reported that the Veteran had 
worry and was nervous off and on. 

Post-service VA treatment records contain substantial 
documentation of treatment for psychiatric disability, to 
include diagnoses of major depressive disorder and 
documentation of PTSD symptoms.  In a February 2007 VA 
treatment record, a clinician wrote that the Veteran first 
sought treatment for depression in 1976, while in the Army.  
Other evidence of record indicates, however, that the Veteran 
was placed on Valium at the age of 7.

Although the Veteran has undergone numerous VA psychiatric 
evaluations, the Veteran has not been provided a VA 
examination during which the examiner provides an opinion 
regarding etiology.  See 38 C.F.R. § 3.159(c)(4).  In the 
circumstances of this appeal, the Board finds that the duty 
to assist includes the duty to obtain such an opinion.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the claim, as re-characterized, includes the 
claim for PTSD.  The Veteran has asserted that she has PTSD 
due to personal assault in service.  This aspect of the claim 
has not been previously developed.  Upon remand, the RO 
should ensure that this aspect of the claim is developed in 
compliance with application regulations.  See 38 C.F.R. 
§ 3.304(f)(3); M21-1MR, Part III, Subpart iv, Chapter 4, 
Section H30.  As part of this development, the Veteran should 
be issued an additional letter pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  The letter should 
address the claim for service connection for a psychiatric 
disability, to include depression and PTSD.  The letter 
should provide the specific notice for a claim for PTSD based 
on personal assault.  See 38 C.F.R. § 3.304(f)(3).

Further, the RO should ensure that all relevant VA and non-VA 
records that are available but not of file are associated 
with the claims file.  In this regard, the claims file 
contains record of the Veteran being granted disability 
benefits from the Social Security Administration (SSA) based 
on diagnoses of affective mood disorder, adjustment disorder 
with anxiety and depression, as well as disease of the spine.  
Review of this document reveals that the Veteran underwent 
SSA psychiatric evaluation.  Reports of these evaluations are 
not of record.  The VA has a duty to seek these records.  
Accordingly, the RO should contact SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including any medical records 
in its possession.

As the Veteran has made reference to disciplinary proceedings 
during service and the claim on appeal now includes a claim 
for PTSD, the RO should also ensure that all appropriate 
efforts are undertaken to obtain the Veteran's service 
personnel records.  See 38 C.F.R. § 3.159.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
appropriate development for a claim for 
service connection for PTSD based on a 
personal assault is completed and that 
documentation of this development is of 
record.  This should include ensuring 
compliance with all notice and 
assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  This 
letter should address the issue of 
service connection for a psychiatric 
disability, to include depression and 
PTSD.  The letter should comply with 
the notice requirements for a claim for 
service connection for PTSD based on 
personal assault.

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim on 
appeal must be obtained for inclusion in 
the record.

3.  The RO/AMC should contact SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decision (favorable or 
unfavorable) and the underlying medical 
records SSA used in making its decision.

4.  The RO/AMC should obtain and 
associate with the claims file the 
Veteran's personnel records, including 
those portions that would document 
disciplinary proceedings during service.

5.  After the development requested 
above has been completed, the RO/AMC 
should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the 
record.  If no stressor has been 
verified, the RO/AMC should so state in 
its report.  This report should be 
added to the claims file.

6.  The Veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  

Regarding the claim for PTSD, the RO 
should provide the examiner the summary 
of any stressors described above, and the 
examiner should be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO/AMC.  

If the diagnosis of PTSD is not deemed 
appropriate, the examiner should comment 
and offer an opinion as to whether any 
other psychiatric disorder that may be 
present is related to symptomatology 
shown in service treatment records.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the AMC/RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).


